Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/28/2022. 
In the instant amendment, claims 1-2, 4 and 15 are amended, claims 1, 8 and 15 are independent claims,. Claims 1-20 have been examined and are pending. THIS ACTION IS MADE FINAL. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2021, 03/10/2022 and 06/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in the instant Amendment, filed on 03/28/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues on (pages 12-13): that the cited prior art fails to explicitly disclose or suggest “requesting with the short range transceiver from the smart device, authentication data, wherein the authentication data comprises token data and authenticated biometric data associated with a user of the smart device; receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor of the reader device, a biometric match when the authenticated biometric data and the new biometric data are substantially similar.”
The Examiner disagrees with the applicants. The Examiner respectfully submits that Skubic discloses requesting with the short range transceiver from the smart device, (Skubic, [0027]-[0030], Figures 2-6) authentication data, wherein the authentication data (Skubic, [0027]-[0030]) comprises token data and authenticated biometric data associated with a user of the smart device; (Skubic, [0027]-[0030]) receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor of the reader device, a biometric match when the authenticated biometric data and the new biometric data are substantially similar, (Skubic, [0027]-[0030], Figures 2-6)
Applicant argues on (page 14): that the cited prior art fails to explicitly disclose or suggest “determining with the processor a token match when the token data is valid; thereafter providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match and the token match; determining with the processor, a valid request for an action in response to the biometric match and the token match.” 
The Examiner disagrees with the applicants. The Examiner respectfully submits that Skubic discloses “determining with the processor a token match when the token data is valid; (Skubic, [0027]-[0030], Figures 2-6) thereafter providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match and the token match; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667]) determining with the processor, a valid request for an action in response to the biometric match and the token match (Van Os, [0522], [0667], [0398], [0462]).” 
In response to applicant’s argument (page 14) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include requesting with the short-range transceiver from the smart device, authentication data, wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor a token match when the token data is valid; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the token match. One would also have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]) 
In response to applicant's argument (page 14) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments (pages 12-13): Additionally, as to the dependent claims 2-7, 9-14 and 16-20 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1, 8 and 15 and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respecttully
submits that the dependent claims 7, 9-14 and 16-20 are rejected at least
based on the rationale and response presented to the argument for their respective base claims, and the reference applied to claims 7, 9-14 and 16-20.
Therefore, in view of the above reasons, the Examiner maintains the rejection
with the cited prior art references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601) in view of Skubic et al (“Skubic,” US 20020131445) and further in view of Van Os et al (“Van Os,” US 20190080189)

Regarding claim 1, Kim discloses a method for a reader device coupled to a peripheral device comprising:
monitoring with a short-range transceiver for ephemeral ID signals from a plurality of smart devices within a geographic region, (Kim, [0020]-[0022], [0030], [0041], [0045] & [0047], FIGURES 1-2, the broadcasted/transmitted ephemeral identifier specific to a device is received by other devices [i.e. including first device and second device] located within the proximity [i.e. geographic proximity]; [0028] describes a plurality of devices which are smart devices such as mobile computing devices). 
wherein the ephemeral ID signals are not pre-associated with the reader device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices; [0056] describes a reader device). 
detecting with the short-range transceiver from a smart device from the plurality of smart devices, an ephemeral ID signal; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0028] describes a plurality of devices which are smart devices such as mobile computing devices)
Kim fails to explicitly disclose of the reader device requesting with the short-range transceiver from the smart device, authentication data, wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor a token match when the token data is valid; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the token match. 
However, in an analogous art, Skubic discloses of the reader device (Skubic, [0027]-[0030] & [0021] describes a reader device)
requesting with the short-range transceiver from the smart device, authentication data, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification). 
wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
determining with the processor a token match when the token data is valid; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
determining with the processor, a valid request for an action in response to the token match; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include of the reader device requesting with the short-range transceiver from the smart device, authentication data, wherein the authentication data comprises token data receiving with the short-range transceiver from the smart device, the authentication data; determining with the processor a token match when the token data is valid; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the token match. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]). 
	Kim and Skubic fail to explicitly disclose and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device of the reader device new biometric data of the user; determining with a processor of the reader device a biometric match when the authenticated biometric data and the new biometric data are substantially similar; providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match; determining with the processor, a valid request for an action in response to the biometric match; and directing with the processor, the peripheral device to perform the action, in response to the valid request.
	However, in an analogous art, Van Os discloses and authenticated biometric data associated with a user of the smart device; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with the user of a smart device; [0164] also describes matching fingerprints)
capturing with a biometric capture device of the reader device new biometric data of the user; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; [0164] also describes matching fingerprints using fingerprint sensors; [0398], [0462], describe a scanner [reader])
determining with a processor of the reader device a biometric match when the authenticated biometric data and the new biometric data are substantially similar; (Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors; [0398], [0462], describe a scanner [reader])
providing with the short-range transceiver to the smart device, (Van Os, [0522], [0678] & [0774] describes providing the Bluetooth transceiver to the smartphone)
the new biometric data in response to the biometric match; (Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
receiving with the short-range transceiver from the smart device, (Van Os, [0522], [0678] & [0774] describes receiving with the Bluetooth transceiver from the smartphone)
determining with the processor, a valid request for an action in response to the biometric match; (Van Os, [0131], determining with the CPU [processor]; [0711] & [0522], describes a valid request for an action in response to the gesture [biometric match]; [0164] also describes matching fingerprints using fingerprint sensors)
and directing with the processor a peripheral device to perform the action, in response to the valid request (Van Os, [0222], [0711] & [0522], reveal the home screen)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device of the reader device new biometric data of the user; determining with a processor of the reader device a biometric match when the authenticated biometric data and the new biometric data are substantially similar; providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match; determining with the processor, a valid request for an action in response to the biometric match; and directing with the processor, the peripheral device to perform the action, in response to the valid request. One would have been motivated to provide interfaces and techniques for enrollment and authentication of biometric features (Van Os, [0002]). 
Regarding claim 3, Kim, Skubic and Van Os discloses the method of claim 1
wherein the requesting with the short-range transceiver from the smart device, the authentication data further comprises outputting with the short-range transceiver to the smart device, reader data, wherein the reader data comprises an identifier associated with the reader device and additional data; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence [corresponds to additional data]; [0051], describes Bluetooth [short range transceiver; [0028], smart phone)
wherein the additional data is selected from a group consisting of:
a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence)

Regarding claim 4, Kim, Skubic and Van Os disclose the method of claim 1. 
 	Van Os further discloses wherein the capturing with the biometric capture device, new biometric data of the user is selected from a group consisting of: (Van Os, [0011] describes capturing with a biometric capture device new biometric data of the user)
capturing with a camera an image of a face of the user, (Van Os, [0011], capturing with a camera an image; [0383], enrollment of a user’s facial features for enrollment)
capturing with a sensor plate a fingerprint or palm print of the user, (Van Os, [0016], biometric sensor; [0162], fingerprint sensor used to capture a fingerprint of the user)
capturing with a microphone audio data of the user; (Van Os, [0146] describes capturing with a microphone audio data of the user)
capturing with an iris scanner an image of a retina of a user; (Van Os, [0368] & [0963], capturing with an iris scanner an image of the retina of a user)
capturing with a touch sensor movement data of the user (Van Os, [0133] describes capturing with a touch sensor movement data of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; determining with a processor a biometric match when the authenticated biometric data and the new biometric data are substantially similar; providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the biometric match; and directing with the processor a peripheral device to perform the action, in response to the valid request. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 


Regarding claim 8, Kim discloses a method for a smart device comprising:
outputting with a short-range transceiver an ephemeral ID signal, wherein the ephemeral ID signal is not pre-associated with a reader device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices; [0051] describes Bluetooth [short range transceiver]).
Kim fails to explicitly disclose receiving with the short-range transceiver from a reader device, a request for identifying data; providing with the short-range transceiver to the reader device, authentication data, wherein the authenticated data comprises token data associated with a user of the smart device in response to the request. 
However, in an analogous art, Skubic discloses receiving with the short-range transceiver from a reader device, a request for identifying data; (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification; [0021], Bluetooth).
providing with the short-range transceiver to the reader device, authentication data, wherein the authenticated data comprises token data associated with a user of the smart device in response to the request, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification; [0021], Bluetooth).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include receiving with the short-range transceiver from a reader device, a request for identifying data; providing with the short-range transceiver to the reader device, authentication data, wherein the authenticated data comprises token data associated with a user of the smart device in response to the request. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]). 
Kim and Skubic fails to explicitly disclose wherein the authenticated data comprises authenticated biometric data associated with a user of the smart device in response to the request; receiving with the short-range transceiver from the reader device, new biometric data captured of the user by the reader device; determining with the processor updated biometric data in response to stored biometric data and the new biometric data; storing in a memory the updated biometric data; and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device.
However, in an analogous art, Van Os discloses wherein the authenticated data comprises authenticated biometric data associated with a user of the smart device in response to the request; (Van Os, [0522], [0333], [0011], [0383], [0016], [0522] & [0667] describes wherein the authenticated data comprises authenticated biometric data associated with a user of the smartphone in response to the request)
 receiving with the short-range transceiver from the reader device, new biometric data captured of the user by the reader device; (Van Os, [0522], [0667], [0678], [0774], describes receiving with the Bluetooth from the reader device, new biometric data captured of the user by the reader device)
determining with the processor updated biometric data in response to stored biometric data and the new biometric data; (Van Os, [0522], [0667] describes determining with the processor updated biometric data in response to stored biometric data and the new biometric data; [0715] describes updating biometric information)
storing in a memory the updated biometric data; (Van Os, [0522], [0667] & [0014] describes storing in a memory the updated biometric data; [0715] describes updating biometric information)
and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device, (Van Os, [0222] &  [0711], describe sending the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the authenticated data comprises authenticated biometric data associated with a user of the smart device in response to the request; receiving with the short-range transceiver from the reader device, new biometric data captured of the user by the reader device; determining with the processor updated biometric data in response to stored biometric data and the new biometric data; storing in a memory the updated biometric data; and sending with the short-range transceiver to the reader device a request to perform an action on a peripheral device coupled to the reader device. One would have been motivated to provide interfaces and techniques for enrollment and authentication of biometric features (Van Os, [0002]).

Regarding claim 9, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the ephemeral ID signal comprises a first portion including data associated with a server and a second portion including data not associated with the user of the smart device, (Kim: [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion]);

Regarding claim 10, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the receiving with the short-range transceiver from the reader device, the request for identifying data further comprises receiving with the short-range transceiver from the reader device, an identifier associated with the reader device and additional data; (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device; [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence [corresponds to additional data])
wherein the additional data is selected from a group consisting of:
a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033], [0035], [0041]-[0045], the ephemeral identifier may be any alpha numeric code or sequence). 

Regarding claim 11, Kim, Skubic and Van Os disclose the method of claim 8. 
Van Os further discloses wherein the new biometric data is selected from a group consisting of: 
a face of the user, (Van Os, [0383], face of the user)
a fingerprint, (Van Os, [0162[, fingerprint)
a palm print, (Van Os, [0133], palm print)
audio data, (Van Os, [0146], audio data)
iris data, (Van Os, [0368] & [0963], iris scanner)
and movement data, (Van Os, [0133], movement data)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include and authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; determining with a processor a biometric match when the authenticated biometric data and the new biometric data are substantially similar; providing with the short-range transceiver to the smart device, the new biometric data in response to the biometric match; receiving with the short-range transceiver from the smart device, a valid request for an action in response to the biometric match; and directing with the processor a peripheral device to perform the action, in response to the valid request. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Athias et al (“Athias,” US 20190228780). 

Regarding claim 2, Kim, Skubic and Van Os disclose the method of claim 1. 
Kim further discloses detecting with the short-range transceiver from another smart device from the plurality of smart devices, another ephemeral ID signal; (Kim, [0020]-[0022], [0030], [0041], [0045] & [0047], FIGURES 1-2, describes detecting with the short-range transceiver from another smart device from the plurality of smart devices, another ephemeral ID signal)
Kim, Skubic and Van Os fails to explicitly disclose requesting with the short-range transceiver from the other smart device, additional authentication data, wherein the additional authentication data comprises additional token data and additional authenticated biometric data associated with another user of the other smart device,
receiving with the short-range transceiver from the other smart device, the
additional authentication data; capturing with the biometric capture device of the reader device, additional new biometric data of the other user; determining with the processor of the reader device, another biometric match when the additional authenticated biometric data and the additional new biometric data are substantially similar: determining with the processor another token match when the additional token
data is valid; thereafter providing with the short-range transceiver to the other smart device, the additional new biometric data in response to the other biometric match and the other token match; determining with the processor, another valid request for the action in response to the other biometric match and the other token match: and directing with the processor, the peripheral device to perform the action, in
response to the other valid request.
However, in an analogous art, Athias discloses requesting with the short-range transceiver from the other smart device, additional authentication data, wherein the additional authentication data comprises additional token data and additional authenticated biometric data associated with another user of the other smart device, (Athias, [0002]-[0003], [0028], [0035], [0033], describes requesting with the short-range transceiver from the other smart device, additional authentication data, wherein the additional authentication data comprises additional token data and additional authenticated biometric data associated with another user of the other smart device)
receiving with the short-range transceiver from the other smart device, the
additional authentication data; capturing with the biometric capture device of the reader device, additional new biometric data of the other user; (Athias, [0002]-[0003], [0031], [0094], describe receiving with the short-range transceiver from the other smart device, the additional authentication data; capturing with the biometric capture device of the reader device, additional new biometric data of the other user)
determining with the processor of the reader device, another biometric match when the additional authenticated biometric data and the additional new biometric data are substantially similar; (Athias, [0002]-[0003], [0033], [0038], [0042], describes determining with the processor of the reader device, another biometric match when the additional authenticated biometric data and the additional new biometric data are substantially similar)
determining with the processor another token match when the additional token
data is valid; (Athias, [0002]-[0003], [0028], [0033], [0035], [0038], [0042], describes determining with the processor another token match when the additional token data is valid)
thereafter providing with the short-range transceiver to the other smart device, the additional new biometric data in response to the other biometric match and the other token match; (Athias, [0002]-[0003], [0028], [0033], [0035], [0038], [0042], describes thereafter providing with the short-range transceiver to the other smart device, the additional new biometric data in response to the other biometric match and the other token match)
determining with the processor, another valid request for the action in response to the other biometric match and the other token match; (Athias, [0002]-[0003], [0028], [0033], [0035], [0038], [0042], describes determining with the processor, another valid request for the action in response to the other biometric match and the other token match) 
and directing with the processor, the peripheral device to perform the action, in response to the other valid request (Athias, [0002]-[0003], [0022]-[0023], [0028], [0090] describe and directing with the processor, the peripheral device to perform the action, in response to the other valid request)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim, Skubic and Athias to include requesting with the short-range transceiver from the other smart device, additional authentication data, wherein the additional authentication data comprises additional token data and additional authenticated biometric data associated with another user of the other smart device, receiving with the short-range transceiver from the other smart device, the
additional authentication data; capturing with the biometric capture device of the reader device, additional new biometric data of the other user; determining with the processor of the reader device, another biometric match when the additional authenticated biometric data and the additional new biometric data are substantially similar: determining with the processor another token match when the additional token
data is valid; thereafter providing with the short-range transceiver to the other smart device, the additional new biometric data in response to the other biometric match and the other token match; determining with the processor, another valid request for the action in response to the other biometric match and the other token match: and directing with the processor, the peripheral device to perform the action, in
response to the other valid request. One would have been motivated to verify user identity for voice enabled devices (Athias, [0002]). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), in view of Van Os et al (“Van Os,” US 20190080189) in view of Oh et al (“Oh,” “US 20180032712) 

Regarding claim 5, Kim, Skubic and Van Os disclose the method of claim 1
Van Os discloses wherein the method further comprises determining with the processor, the biometric data from the authenticated biometric data; (Van Os, [0163], [0686], [0697], [0883], [0715], [0753], describe determining with the processor, the biometric data from the authenticated biometric data) and
wherein the determining with the processor the biometric match is in response to the biometric data and the new biometric data (Van Os, [0411] describes wherein the determining with the processor the biometric match is in response to the biometric data and the new biometric data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the method further comprises determining with the processor, the biometric data from the authenticated biometric data; and wherein the determining with the processor the biometric match is in response to the biometric data and the new biometric data. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 
Kim, Skubic and Van Os fail to explicitly discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. 
However, in an analogous art, Oh discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server; (Oh, [0131], describes fingerprint data that is signed by the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Oh with the method and system of Kim, Skubic and Van Os to include wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. One would have been motivated to authenticate using biometric information (Oh, [0002]). 

Regarding claim 12, Kim, Skubic and Van Os discloses the method of claim 8
and
wherein the determining with the processor the updated biometric data is in response to the authenticated biometric data and the new biometric data, (Van Os, [0522], [0667] describes determining with the processor updated biometric data in response to stored biometric data and the new biometric data)
Kim, Skubic and Van Os fail to further disclose further discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. 
However, in an analogous art, Oh discloses further discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server; (Oh, [0131], describes fingerprint data that is signed by the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Oh with the method and system of Kim, Skubic and Van Os to include further discloses wherein the authenticated biometric data comprises biometric data digitally signed by the authentication server. One would have been motivated to authenticate using biometric information (Oh, [0002]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Nagaraja et al (“Nagaraja,” US 20090287930). 

Regarding claim 6, Kim, Skubic and Van Os disclose the method of claim 1. 
Kim, Skubic and Ref_X fail to explicitly disclose wherein the biometric data is selected from a group consisting of: a biometric model, a hash of biometric data, and compressed biometric data. 
However, in an analogous art, Nagaraja discloses wherein the biometric data is selected from a group consisting of: 
a biometric model, (Nagaraja, [0109], highly secure biometric model)
a hash of biometric data, (Nagaraja, [0085] & [0087] describes a hash of biometric data)
and compressed biometric data (Nagaraja, [0085] describes compressed biometric data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Nagaraja with the method and system of Kim, Skubic and Van Os to include wherein the biometric data is selected from a group consisting of: a biometric model, a hash of biometric data, and compressed biometric data. One would have been motivated to provide secure data transmission and secure access to transmit (Nagaraja, [0002]). 

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Reynders et al (“Reynders,” US 20170171178). 

Regarding claim 7, Kim, Skubic and Van Os disclose the method of claim 1. 
Kim further discloses wherein the peripheral device is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range network, including one or more peripheral devices). 
Kim, Skubic and Van Os fail to explicitly disclose wherein the peripheral device is selected from a group consisting of: and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises performing the user-perceptible action with the peripheral device in response to the directing with the processor the peripheral device to perform the action.
However, in an analogous art, Reynders discloses wherein the peripheral device is selected from a group consisting of: and an electromechanical device wherein the action comprises a user-perceptible action; (Reynders, [0065], [0079], [0114], [0151], an Internet of Things (IoT) network of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTV.TM, etc))
and wherein the method further comprises performing the user-perceptible action with the peripheral device in response to the directing with the processor the peripheral device to perform the action, (Reynders, [0065], [0293]-[0295], an Internet of Things (IoT) network of various devices connected with a user device for performing payment transactions, such as Paypal, a credit card company or the user’s bank account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic and Van Os to include wherein the peripheral device is selected from a group consisting of: an electrical device and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises performing the user-perceptible action with the peripheral device in response to the directing with the processor the peripheral device to perform the action.. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114], [0151]). 

Regarding claim 14, Kim, Skubic and Van Os disclose the method of claim 8
Kim further discloses wherein the peripheral device is selected from a group consisting of: an electrical device (Kim, [0020]-[0022], [0033]-[0035], [0041]-[0045], [0051] and [0056], control access permission of user/device that the user/device may wish to communicate with other devices in the short range network, including one or more peripheral devices).
Kim, Skubic and Van Os fail to explicitly disclose and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the action has been performed by the peripheral device. 
However, in an analogous art, Reynders discloses and an electromechanical device wherein the action comprises a user-perceptible action; (Reynders, [0065], [0079], [0114], [0151], an Internet of Things (IoT) network of various devices connected with a user device for controlling door lock, appliance, audiovisual equipment (e.g. television, A/V receiver, cable/satellite receiver, AppleTV.TM, etc))
and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the action has been performed by the peripheral device, (Reynders, [0065], [0293]-[0295], an Internet of Things (IoT) network of various devices connected with a user device for performing payment transactions, such as Paypal, a credit card company or the user’s bank account; [0271] describes confirming the transaction that it occurred).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic and Van Os to include and an electromechanical device wherein the action comprises a user-perceptible action; and wherein the method further comprises receiving with the short-range transceiver from the reader device a confirmation that the action has been performed by the peripheral device. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114], [0151]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Song et al (“Song,” US 20170316497) 

Regarding claim 13, Kim, Skubic and Van Os disclose the method of claim 8. 
Kim, Skubic and Van Os fail to explicitly disclose wherein the authenticated biometric data comprises a hash of biometric data that is digitally signed by the authentication server.
However, in an analogous art, Song discloses wherein the authenticated biometric data comprises a hash of biometric data that is digitally signed by the authentication server (Song, [0102] & {0117] describes wherein the hash of the biometric is signed by the authentication server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic and Van Os to include wherein the authenticated biometric data comprises a hash of biometric data that is digitally signed by the authentication server. One would have been motivated to provide a means for creating, registering, revoking authentication information and server using the same (Song, [0001]).  

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445) in view of Faith et al (“Faith,” US 20080314971) in view of Van Os et al (“Van Os,” US 20190080189)  and further in view of Langley et al (“Langley,” US 20160283603). 

Regarding claim 15, Kim discloses a biometric authentication system comprising:
a reader device configured to be coupled to a plurality of smart devices,  comprising: (Kim, [0056] describes a reader device; [0020]-[0022], [0030], [0041], [0045] & [0047], FIGURES 1-2, the broadcasted/transmitted ephemeral identifier specific to a device is received by other devices [i.e. including first device and second device] located within the proximity [i.e. geographic proximity]; [0028] describes a plurality of devices which are smart devices such as mobile computing devices).
a short-range transceiver configured to monitor for ephemeral ID signals within a geographic region, (Kim, [0020]-[0022], [0030], [0041], [0045] & [0047], [0051], Bluetooth [short-range transceiver]; FIGURES 1-2, the broadcasted/transmitted ephemeral identifier specific to a device is received by other devices [i.e. including first device and second device] located within the proximity [i.e. geographic proximity]).
wherein the ephemeral ID signals are not pre-associated with the reader device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alphanumeric code or sequence [i.e. server] device. Where the ephemeral identifier may be an alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices).
wherein the short-range transceiver is configured to receive an ephemeral ID signal output from a smart device from the plurality of smart devices, (Kim, [0020]-[0021], [0030], [0041], [0045], [0047]; Fig 1, 2, plurality of devices, including mobile devices with in the network, publicly broadcast/transmit an unique identifier. Where the unique identifier is an ephemeral identifier specific to a device and describes receiving; [0051], Bluetooth [short range transceiver]; [0028] describes a plurality of devices which are smart devices such as mobile computing devices)
Kim fails to explicitly disclose wherein the short-range transceiver is configured to request authentication data from the smart device, wherein the authentication data comprises token data and authenticated biometric data associated with a user of the smart device wherein the processor is configured to determine if the token data is valid.
However, in an analogous art, Skubic discloses wherein the short-range transceiver is configured to request authentication data from the smart device, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification; [0021], Bluetooth [short range transceiver]).
 wherein the authentication data comprises token data associated with a user of the smart device wherein the processor is configured to determine if the token data is valid, (Skubic, [0027]-[0030], Figures 2-6, a temporary identification number [i.e. token] is generated by a device in response to the request, and transmitted to the requesting device for creating a short-range communication between two devices upon the positive verification [authentication] of the temporary identification).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Skubic with the method and system of Kim to include wherein the short-range transceiver is configured to request authentication data from the smart device, wherein the authentication data comprises token data and authenticated biometric data associated with a user of the smart device wherein the processor is configured to determine if the token data is valid. One would have been motivated to provide a means for using an identifier (token) to send to the requesting device to create a secure-short range communication session between two devices (Skubic, [0027]-[0030]). 
Kim and Skubic fail to explicitly disclose wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the token data being valid.
However, in an analogous art, Faith discloses wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the token data being valid; (Faith, [0031], [0006], [0023] describe directing a wireless POS terminal [peripheral device] to perform the action in response to the token being valid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the token data being valid. One would have been motivated to provide access to resources using an auxillary device by determining that a financial token is valid (Faith, [0031], [0006] and [0023]). 
Kim, Skubic and Faith fail to explicitly disclose a peripheral device configured to perform a user-perceptible action; wherein the authentication data comprises and authenticated biometric data associated with a user of the smart device, wherein the short-range transceiver is configured to receive the authentication data from the smart device; a biometric capture device configured to capture new biometric data of the user;
a processor coupled to the peripheral device, the short-range transceiver, and the biometric capture device and, wherein the processor is configured to determine a biometric match when the authenticated biometric data and the new biometric data are substantially similar, wherein the processor is configured to determine if the token data is valid, wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the biometric match; and the smart device coupled to the reader device comprising: a memory configured to store initial biometric data associated with the user of the smart device; a short-range transceiver configured to receive the new biometric data from the reader device; and a processor coupled to the memory and the short-range transceiver, wherein the processor is configured to determine updated authenticated biometric data in response to the authenticated biometric data and to the new biometric data.
However, in an analogous art, Van Os discloses a peripheral device configured to perform a user-perceptible action; (Van Os, [0222], [0711] & [0522], reveal the home screen)
wherein the authentication data comprises and authenticated biometric data associated with a user of the smart device, (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with the user of a smart device; [0164] also describes matching fingerprints)
 wherein the short-range transceiver is configured to receive the authentication data from the smart device; (Van Os, [0522], [0678] & [0774] describes wherein the Bluetooth transceiver is configured to receive the authentication data from the smart device)
a biometric capture device configured to capture new biometric data of the user; (Van Os, [0333], [0011], [0383], [0016] & [0522], [0667] describes authenticated biometric data associated with a user of the smart device capturing with a biometric capture device new biometric data of the user; [0164] also describes matching fingerprints using fingerprint sensors)
a processor coupled to the peripheral device, the short-range transceiver, and the biometric capture device and, wherein the processor is configured to determine a biometric match when the authenticated biometric data and the new biometric data are substantially similar, (Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the biometric match; (Van Os, [0522], [0667] describes determining with a processor a biometric match when the authenticated biometric data and the new biometric data are the same; [0164] also describes matching fingerprints using fingerprint sensors)
and the smart device coupled to the reader device comprising:  a memory configured to store the authenticated biometric data associated with the user of the smart device; (Van Os, [0522], [0667] & [0014],  [0333], [0011], [0383], [0016] & [0522], [0667] describes and the smart device coupled to the reader device comprising:  a memory configured to store the authenticated biometric data associated with the user of the smart device)
a short-range transceiver configured to receive the new biometric data from the reader device; (Van Os, [0522], [0667] describes determining with the processor updated biometric data in response to stored biometric data and the new biometric data; [0715] describes updating biometric information)
and a processor coupled to the memory and the short-range transceiver, wherein the processor is configured to determine updated biometric data in response to the initial biometric data and to the new biometric data, (Van Os, [0522], [0667] & [0014] describes storing in a memory the updated biometric data; [0715] describes updating biometric information)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim, Skubic and Faith to include a peripheral device configured to perform a user-perceptible action; wherein the authentication data comprises and authenticated biometric data associated with a user of the smart device, wherein the short-range transceiver is configured to receive the authentication data from the smart device; a biometric capture device configured to capture new biometric data of the user; a processor coupled to the peripheral device, the short-range transceiver, and the biometric capture device and, wherein the processor is configured to determine a biometric match when the authenticated biometric data and the new biometric data are substantially similar, wherein the processor is configured to determine if the token data is valid, wherein the processor is configured to direct the peripheral device to perform the user-perceptible action in response to the biometric match; and the smart device coupled to the reader device comprising: a memory configured to store initial biometric data associated with the user of the smart device; a short-range transceiver configured to receive the new biometric data from the reader device; and a processor coupled to the memory and the short-range transceiver, wherein the processor is configured to determine updated biometric data in response to the initial biometric data and to the new biometric data. One would have been motivated to provide interfaces and techniques for enrollment and authentication of biometric features (Van Os, [0002]). 

Regarding claim 16, Kim, Skubic, Faith and Van Os disclose the system of claim 15
Kim further discloses wherein the ephemeral ID signal comprises a first portion includes data associated with a server and a second portion includes data not associated with the user of the smart device; (Kim, [0020]-[0021], [0033]-[0035], [0041]-[0045], an ephemeral identifier generated and assigned to a user/device by a service provider [i.e. server] device. Where the ephemeral identifier may be any alpha-numeric code or sequence [i.e. second data portion] that uniquely been identified as being associated with the device. Each devices within the network also receives a private identifier each other devices [i.e. first data portion]); and
wherein the data not associated with the user is selected from a group consisting of: a nonce, a random number, a random data string, a pseudorandom number, a pseudorandom data string, and data selected from a closed group of data, (Kim, [0033]-[0035], [0041]-[0045], the ephemeral identifier may be any alpha-numeric code or sequence)

Regarding claim 18, Kim, Skubic, Faith, Van Os and Langley disclose the system of claim 15. 
Van Os further discloses wherein the biometric capture device is selected
from a group consisting of: 
a camera, (Van Os, [0011], capturing with a camera an image; [0383], enrollment of a user’s facial features for enrollment)
a sensor plate, (Van Os, [0016], biometric sensor; [0162], fingerprint sensor used to capture a fingerprint of the user)
a microphone, (Van Os, [0146] describes capturing with a microphone audio data of the user)
a scanner, (Van Os, [0368] & [0963], capturing with an iris scanner an image of the retina of a user)
and a touch sensor, (Van Os, [0133] describes capturing with a touch sensor movement data of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Van Os with the method and system of Kim and Skubic to include wherein the biometric capture device is selected from a group consisting of: a camera, a sensor plate, a microphone, a scanner, and a touch sensor. One would have been motivated to implement biometric authentication using a variety of techniques (Van Os, [0002]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), Faith et al (“Faith,” US 20080314971)   in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Langley et al (“Langley,” US 20160283603). 

Regarding claim 17, Kim, Skubic, Faith and Van Os disclose the system of claim 15. 
Kim, Skubic, Faith and Van Os fail to explicitly disclose: an authorization server coupled to the smart device, wherein the authentication server is configured to determine the authenticated biometric data in response to the initial biometric data.
However, in an analogous art, Langley discloses an authorization server coupled to the smart device, wherein the authentication server is configured to determine the authenticated biometric data in response to the initial biometric data (Langley, [0031], [0049] and [0078] describe wherein the authentication server determines the authenticated biometric data in response to the initial biometric data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic, Faith and Van Os to include an authorization server coupled to the smart device, wherein the authentication server is configured to determine the authenticated biometric data in response to the initial biometric data.. One would have been motivated to provide a means for testing the performance of biometric authentication systems (Langley, [0002]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), Faith et al (“Faith,” US 20080314971) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Reynders et al (“Reynders,” US 20170171178) and further in view of Walker et al (“Walker,” US 20060206246). 
Regarding claim 19, Kim, Skubic, Faith and Van Os disclose the system of claim 15. 
Kim, Skubic, Faith and Van Os fail to explicitly disclose wherein the peripheral device is selected from a group consisting of: an automobile, a vending machine, a television, an appliance, a security door, a turnstile, an elevator, a point of sale system, a presence sensor and an environmental controller.
However, in an analogous art, Reynders discloses wherein the peripheral device is selected from a group consisting of: 
an automobile, (Reynders, [0282], automobile)
a television, (Reynders, [0079], television)
an appliance, (Reynders, [0114], appliances)
a security door, (Reynders, [0123], unlocking a door)
a presence sensor (Reynders, [0289], presence)
and an environmental controller (Reynders, [0065], environmental sensor)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic, Faith and Van Os to include wherein the peripheral device is selected from a group consisting of: an automobile, a vending machine, a television, an appliance, a security door, a turnstile, an elevator, a point of sale system, a presence sensor and an environmental controller. One would have been motivated to provide a means for using Internet of Things (IoT) network to perform a payment transaction (Reynders, [0005], [0065], [0079], [0114], [0151]). 
Kim, Skubic, Faith, Van Os and Reynders fails to explicitly disclose a vending machine, a turnstile, an elevator, a point of sale system. 
However, in an analogous art, Walker discloses a vending machine, (Walker, [1019], vending machine) 
a turnstile, (Walker, [1182], turnstile)
an elevator, (Walker, [0317], elevator)
a point of sale system  (Walker, [1166], point-of-sale device)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Reynders with the method and system of Kim, Skubic, Faith and Van Os to include a vending machine, a turnstile, an elevator, a point of sale system. One would have been motivated to provide a means for selecting among different devices (Walker, [1019], [1182], [0317], [1166).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Kim,” US 20140162601), Skubic et al (“Skubic,” US 20020131445), Faith et al (“Faith,” US 20080314971) in view of Van Os et al (“Van Os,” US 20190080189) and further in view of Aleksiev et al (“Aleksiev,” US 20150192988) and further in view of Hwang et al (“Hwang,” US 20150327316). 

Regarding claim 20, Kim, Skubic, Faith and Van Os disclose the system of claim 15. 
Kim, Skubic, Faith and Van Os fails to explicitly disclose wherein the smart device is selected from a group consisting of: a phone, a watch, a wearable device, a tablet, a smart glass, an augmented reality device, a smart ring.
However, in an analogous art, Aleksiev discloses wherein the smart device is selected from a group consisting of: 
a phone, (Aleksiev, [0047], smart phone)
a watch, (Aleksiev, [0047], smart watch)
a wearable device, (Aleksiev, [0047], wearable device)
a tablet, (Aleksiev, [0047], tablet)
a smart glass, (Aleksiev, [0047] smart glasses)
an augmented reality device, (Aleksiev, [0050], augmented reality system)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Aleksiev with the method and system of Kim, Skubic, Faith and Van Os to include wherein the smart device is selected from a group consisting of: a phone, a watch, a wearable device, a tablet, a smart glass, an augmented reality device, a smart ring. One would have been motivated to provide a means for selecting between using different smart devices (Aleksiev, [0047]). 
Kim, Skubic, Faith, Van Os and Aleksiev fail to explicitly disclose a smart ring. 
However, in an analogous art, Hwang discloses a smart ring (Hwang, [0038], where a smart device is a smart ring). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Hwang with the method and system of Kim, Skubic, Faith, Van Os and Aleksiev to include a smart ring. One would have been motivated to provide a means for select a smart ring from other smart devices (Hwang, [0038]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439